--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made as of March 23, 2015, by
and among CannLabs, Inc., a Nevada corporation (the “Employer”), and Scott
McPherson (the “Executive”).
 
RECITALS


WHEREAS, the Employer considers it essential and in the best interest of the
stockholders to foster the employment of key management personnel and desires to
engage the services of the Executive on the terms and conditions hereinafter set
forth; and
 
WHEREAS, Executive desires to render services to the Employer on the terms and
conditions provided in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
The parties, intending to be legally bound, agree as follows:
 
1.             DEFINITIONS
 
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1:
 
“Agreement” means this Employment Agreement, as amended from time to time.
 
“Basic Compensation” shall include all items of base and bonus compensation,
benefits and signing benefits provided for in Section 3.1 of this Agreement.
 
“Benefits” is defined in Section 3.1(c).
 
“Board of Directors” means the board of directors of Employer.
 
   “Change of Control” shall mean (i) the closing of the sale, transfer or other
disposition of all or substantially all of the Employer’s assets, (ii) the
consummation of the merger or consolidation of the Employer with or into another
entity (except a merger or consolidation in which the holders of capital stock
of the Employer immediately prior to such merger or consolidation continue to
hold not less than fifty percent (50%) of the voting power of the capital stock
of the Employer or the surviving or acquiring entity immediately following such
merger or consolidation), or (iii) a liquidation, dissolution or winding up of
the Employer; provided, however, that a transaction shall not constitute a
Change of Control if its sole purpose is to change the state of the Employer’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Employer’s securities
immediately prior to such transaction.
 

 

 

 

 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Disability” shall mean once the Executive is unable for the “Disability Period”
(as hereafter defined) to perform the essential functions of the Executive’s
duties with reasonable accommodation.  The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Employer and
the Executive upon the request of either party by notice to the other.  If the
Employer and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
attempt to make a determination of disability.  If they cannot agree, they will
select a third medical doctor who will determine whether the Executive has a
disability.  The determination of the third medical doctor selected under this
provision will be binding on both parties.  The Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of disability under this provision, and the Executive hereby authorizes the
disclosure and release to the Employer of such determination and all supporting
medical records.  If the Executive is not legally competent, the Executive’s
legal guardian or duly authorized attorney-in-fact will act in the Executive’s
stead for the purposes of submitting the Executive to the examinations, and
providing the authorization of disclosure, required under this provision.
 
“Disability Period” shall mean 180 consecutive days or such lesser number of
days as elapse until disability insurance benefits commence under any disability
insurance coverage furnished by Employer to Executive, if any.
 
“Effective Date” means June 11, 2014.
 
“Employment Period” means the term of the Executive’s employment under this
Agreement as defined in Section 2.2.
 
“For Cause” shall mean:  (a) the Executive’s conviction of or plea of guilty to
a crime that constitutes a felony only if such felony materially impairs the
Executive’s ability to perform services for the Employer; (b) a breach of
fiduciary duty for personal profit; (c) fraud, dishonesty or other acts of
willful misconduct in the rendering of services on behalf of the Employer or
relating to the Executive’s employment; (d) willful misconduct by the Executive
which would cause the Employer to violate any state or federal law relating to
sexual harassment or age, sex or other prohibited discrimination or any
violation of written policy of the Employer or any successor entity adopted in
respect to such law; (e) failure to follow the lawful instructions of the Board
of Directors of the Employer, provided compliance with such directive was
reasonably within the scope of the Executive’s duties and the Executive was
given written notice that his or her conduct could give rise to termination and
such conduct is not, or could not be cured;  or (f) any violation by the
Executive of the terms of this Agreement;  provided, however, that in order to
terminate Executive For Cause, Employer must first provide Executive with thirty
(30) days written notice of the particular For Cause events alleged by Employer;
however, in the event of a For Cause event specified at sub-sections (e) and (f)
above, the thirty (30) day notice period must be accompanied with a right to
cure within such thirty (30) day period.
 

2

 

 

 
“Good Reason” shall mean, unless Executive shall have consented in writing
thereto, any of the following: (i) a reduction in Executive’s title, duties,
responsibilities or status which are inconsistent with Executive’s position with
Employer; (ii) the assignment to Executive of duties inconsistent with the
duties normally assigned to Persons in offices of similar position to that of
Executive; (iii) a reduction by Employer in Executive’s Basic Compensation; (iv)
relocation of the Executive’s principal place of employment by more than 10
miles; (v) the Employer’s failure to obtain an agreement from any successor to
the Employer to assume and agree to perform this Agreement in the same manner
and to the same extent that the Employer would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law; or (vi) the breach by Employer of any agreement or obligation under this
Agreement after notice and a thirty (30) day right to cure.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
 
2.             EMPLOYMENT TERMS AND DUTIES
 
2.1           EMPLOYMENT
 
Commencing on the Effective Date, the Employer agrees to employ the Executive
for the term of this Agreement upon the terms and conditions set forth in this
Agreement, and the Executive agrees to commence employment for Employer also
upon the terms and conditions set forth in this Agreement.
 
2.2           TERM
 
Subject to the provisions of Section 6, the Employment Period for the
Executive’s employment under this Agreement will be three (3) years, beginning
on the Effective Date, and shall be automatically renewed for consecutive
one-year renewal terms thereafter, unless, not less than sixty (60) days prior
to the end of the original term or any renewal term, either party gives the
other party written notice of termination of employment which termination shall
be effective as of the end of such original term or renewal term.
 
2.3           DUTIES
 
The Executive will serve as Chief Financial Officer of Employer and will perform
all duties required in furtherance of his position, including without
limitation, all such duties as are customarily associated with such position or
such duties as are assigned or delegated to the Executive by the Board of
Directors.  The Executive agrees to perform in good faith and to the best of his
ability all services which may be required of him hereunder and will devote at
least 50% of his efforts and business time, skill, attention and energies as are
reasonably necessary to perform his duties and responsibilities under this
Agreement and to promote the success of the Employer’s business.
 

3

 

 

 
3.             COMPENSATION
 
3.1           BASIC COMPENSATION
 
(a)  Base Salary.  The Executive will be paid an initial annual base salary of
$120,000, subject to further adjustment as provided below (the “Base Salary”),
which will be payable in equal periodic installments according to the Employer’s
customary payroll practices, but no less frequently than monthly.  The
Executive’s Base Salary will be reviewed by Employer’s Board of Directors not
less frequently than annually, and may be adjusted by Employer but in no event
will be less than $120,000 per year.
 
(b)           Bonus.  Executive shall be eligible to receive annual bonus
compensation at the discretion of Employer’s Board of Directors and in
accordance with Employer’s executive bonus or incentive compensation plan that
may be in effect from time to time. In addition, Executive will be eligible to
participate in an annual incentive plan which will provide an incentive payment
based upon achievement of agreed upon performance goals. The Compensation
Committee of Employer will determine the goals to be measured against as well as
the target incentive (the “Target Incentive”), expressed as a percentage of base
salary, to be up to 50% of Base Salary, and in no event less than 25% of Base
Salary (“Annual Bonus”) provided that the Company has positive cash flow not to
include cash flows from financing, as defined and in accordance with generally
accepted accounting principles. In the event that the Executive is employed for
a partial year, he shall be entitled to such Annual Bonus as declared by the
Compensation Committee or as set forth in an incentive plan adopted by the
Compensation Committee or Board of Directors, on a prorata basis for that period
of the year for which he was employed.  The Annual Bonus will be paid within two
and a half (2 1/2) months after the end of the applicable calendar year.
 
(c)        Restricted Stock Grant.  In addition to Base Salary, as part of the
Executive’s overall compensation, the Executive shall receive a restricted stock
award of 300,000 shares of Employer’s common stock (the “Shares”). For so long
as the Executive remains continuously employed by the Employer, the Shares shall
vest as follows: 33% of the Shares shall vest on June 11, 2015, 2016, and 2017.
 
 (d)          Benefits.
 
(i)           General Benefits.  The Executive will, during the Employment
Period, be permitted to participate in such pension, profit sharing, bonus
(subject to the provisions of Section 3.1 (b)), life insurance, hospitalization,
major medical, and other employee benefit plans of the Employer that may be in
effect from time to time, to the extent the Executive is eligible under the
terms of those plans (collectively, the “Benefits”).  The Executive shall also
be entitled to such other fringe benefits as are now or may become available to
all of Employer’s other Executive officers.
 
(ii)           Life and Disability Insurance.  During the term of this
Agreement, the Employer shall pay Executive an annual amount not to exceed
$2,500 per annum (prorated for less than annual periods) to reimburse Executive
for the cost of Executive securing life or disability insurance policies in an
amount and to the extent Executive may select.
 

4

 

 



 
4.             EXPENSE REIMBURSEMENT
 
The Employer will pay reasonable expenses incurred by the Executive in the
performance of the Executive’s duties pursuant to this Agreement, including
without limitation reasonable expenses incurred by the Executive in attending
conventions, other business meetings and for promotional expenses, provided that
any such activities must be related to Employer’s business.  In addition, the
Employer will pay for (a) a corporate apartment in Denver, Colorado or other
city where Company maintains a corporate office and the expenses incurred
therewith, including but not limited to electricity, cable television, water,
etc. (b) a vehicle in Colorado or other state where Company maintains a
corporate office (c) travel expenses from Executive’s state of residence to the
Company’s corporate office (d) the costs of continuing professional education
required to maintain licenses currently held by Executive (e) licensing fees
required to maintain the licenses currently held by the Executive.  All
individual expenses (or those aggregated for a single convention, seminar or
other business trip, excluding airfare and hotel expenses) greater than $3,000
must be approved by either Employer’s Chief Financial Officer or its Board of
Directors.
 
5.             VACATIONS AND HOLIDAYS
 
The Executive will be entitled to four (4) weeks paid vacation each calendar
year, but in no event more than two (weeks) consecutively in accordance with the
vacation policies of the Employer in effect for its Executive officers from time
to time.  The Executive will also be entitled to the paid holidays and other
paid leave set forth in the Employer’s policies.  Vacation days during any
calendar year that are not used by the Executive by March 31st of the following
calendar year shall be forfeited.
 
6.             TERMINATION
 
6.1           EVENTS OF TERMINATION
 
The Executive’s employment pursuant to this Agreement may be terminated by
Employer on the following grounds:
 
(a)           upon the death of the Executive;
 
(b)           upon the Disability of the Executive immediately upon notice from
either party to the other;
 
(c)           For Cause (following the expiration of any applicable notice
period from Employer to Executive);
 
 
(d)
at the discretion of Employer other than For Cause.

 

5

 

 

 
 
The Executive may terminate her employment on the following grounds:
 
(e)           without Good Reason, provided that Executive gives Employer at
least thirty (30) days prior written notice of her termination of employment; or
 
(f)           for Good Reason (following the expiration of any applicable notice
period from Executive to Employer).
 
6.2           TERMINATION PAY
 
Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Executive (or, in the event of her death, her designated beneficiary
as defined below) the compensation provided in this Section 6.2:
 
(a)           Termination by the Employer For Cause or Termination by Executive
Without Good Reason. If the Employer terminates this Agreement For Cause or
Executive resigns or terminates his employment for other than Good Reason, the
Executive will be entitled to receive his (i) Basic Compensation only through
the date such termination is effective, (ii) any current and carried-over unused
vacation days, and (iii) unpaid but accrued reimbursement for travel and
business expenses.  Executive will not be entitled to any accrued bonus
compensation for the calendar year during which such termination occurs,
however, will be entitled to retain any bonus compensation paid prior to such
termination. Executive’s options or restricted stock grants will be treated, in
this case, as set forth in any option or restricted stock grant agreement
between Executive and Employer.
 
(b)           Termination upon Disability. If this Agreement is terminated by
either party as a result of the Executive’s Disability, the Executive will be
entitled to receive his (i) Basic Compensation and Benefits for twelve (12)
months from the date such termination is effective, (ii) any current and
carried-over unused vacation days, and (iii) unpaid but accrued reimbursement
for travel and business expenses. Executive shall also be entitled to receive
that part of the Executive’s accrued bonus compensation, if any, for the
calendar year during which his Disability occurs, prorated through the end of
the calendar quarter during which his termination is effective. If this
Agreement is terminated as a result of the Executive’s Disability, Executive
shall fully vest in 100% of all options and restricted stock grants which
Executive received in connection with her employment by Employer, and Executive
shall have the full term of such options in which to exercise any or all of
them, notwithstanding any accelerated exercise period contained in any such
option.
 
(c)           Termination upon Death. If this Agreement is terminated because of
the Executive’s death, Employer will continue to pay Executive’s estate his (i)
Basic Compensation for twelve (12) months from the date such termination is
effective, (ii) any current and carried-over unused vacation days, (iii) unpaid
but accrued reimbursement for travel and business expenses, and (iv) that part
of the Executive’s accrued bonus compensation, if any, for the calendar year
during which her death occurs, prorated through the end of the calendar quarter
during which her death occurs. If this Agreement is terminated as a result of
the Executive’s death, Executive shall fully vest in 100% of all options and
restricted stock grants which Executive received in connection with her
employment by Employer, and Executive shall have the full term of such options
in which to exercise any or all of them, notwithstanding any accelerated
exercise period contained in any such option.
 

6

 

 

 
 
                        (d)            Termination by Executive For Good Reason
or Termination by Employer Without Cause. If this Agreement is terminated by
Executive for Good Reason, or if this Agreement is terminated by Employer other
than For Cause then Employer shall pay to Executive (i) Base Salary and Benefits
for a period of twelve (12) months, (ii) unpaid but accrued reimbursement for
travel and business expenses, and (iii) that part of the Executive’s accrued
bonus compensation, if any, for the calendar year during which termination under
this Section 6(d) occurs.  All options and restricted stock grants in Employer
which Executive received in connection with her employment by Employer shall
immediately vest and Executive shall have the full term of such options in which
to exercise any or all of them, notwithstanding any accelerated exercise period
contained in any such option.
 
(e)            Acceleration of Vesting. If this Agreement is terminated by
Employer other than for Cause within initial six (6) months of Term, 50,000
Shares shall automatically vest.  If this Agreement is terminated by Employer
without cause after first 6 months of the Term, an additional 8,333 Shares shall
vest for each month of service beyond initial 6 months of Term. If terminated
upon a Change of Control, vesting of all Shares shall immediately accelerate.
 
7.             SECTION 409A.
 
(a)           This Agreement is intended to comply with the requirements of Code
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Payments of Non-Qualified Deferred Compensation (as such term is defined under
Code Section 409A and the regulations promulgated thereunder) may only be made
under this Agreement upon an event and in a manner permitted by Code Section
409A. Any amounts payable solely on account of an involuntary separation from
service of Executive within the meaning of Code Section 409A shall be excludible
from the requirements of Code Section 409A, either as involuntary separation pay
or as short-term deferral amounts, to the maximum possible extent. For purposes
of Code Section 409A, the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with Code Section 409A including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses
available for reimbursement, or the in-kind benefits provided, during a calendar
year may not affect the expenses eligible for reimbursement, or in-kind benefits
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense in incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.
 

7

 

 

 
(b)           To the extent required by Code Section 409A, and notwithstanding
any other provision of this Agreement to the contrary, no payment of
Non-Qualified Deferred Compensation will be provided to, or with respect to, the
Executive on account of her separation from service until the first to occur of
(i) the date of Executive’s death or (ii) the date which is one day after the
six (6) month anniversary of her separation from service, and in either case
only if she is a “specified employee” (as defined under Code Section
409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder) in the
year of his separation from service.  Any payment that is delayed pursuant to
the provisions of the immediately preceding sentence shall instead be paid in a
lump sum (subject to all applicable withholding) promptly following the first to
occur of the two dates specified in such immediately preceding sentence.
 
(c)           Any payment of Non-Qualified Deferred Compensation made under
Section 4 pursuant to a voluntary or involuntary termination of Executive’s
employment with the Employer shall be withheld until Executive incurs both (i) a
termination of his employment relationship with the Employer and (ii) the first
instance of a “separation from service” with the Employer, as such term is
defined in Treas. Reg. Section 1.409A-1(h).
 
(d)           The preceding provisions of this Section 7 shall not be construed
as a guarantee by the Employer of any particular tax effect to Executive under
this Agreement, under any plan or program sponsored or maintained by the
Employer or under any other agreement by and between Executive and the Employer.
The Employer shall not be liable to Executive for any additional tax, penalty or
interest imposed under Code Section 409A nor for reporting in good faith any
payment made under this Agreement or under any such other plan, program or
agreement as an amount includible in gross income under Code Section 409A.
 
8.           CHARACTER OF TERMINATION PAYMENTS; MITIGATION
 
The amounts payable to Executive upon any termination of this Agreement shall be
considered severance pay in consideration of past services rendered on behalf of
the Employer and his continued service from the date hereof to the date he
becomes entitled to such payments.  Executive shall have no duty to mitigate his
damages by seeking other employment and, should Executive actually receive
compensation from any such other employment, the payments required hereunder
shall not be reduced or offset by any such other compensation.
 

8

 

 

 
 
9.
CONFIDENTIALITY AND RELATED MATTERS.

 
9.1           NON-DISCLOSURE COVENANT
 
Employer and the Executive acknowledge that the services to be performed by the
Executive under this Agreement are unique and valuable and that, as a result of
the Executive’s employment, the Executive will be in a relationship of
confidence and trust with Employer and will come into possession of
“Confidential Information” (i) owned or controlled by Employer and its
subsidiaries and affiliates; (ii) in the possession of Employer and its
subsidiaries and affiliates and belonging to third parties; or (iii) conceived,
originated, discovered or developed, in whole or in part, by the Executive
during the term of this Agreement and relating to his duties for the Employer
under this Agreement.  As used herein “Confidential Information” means trade
secrets and other confidential or proprietary business, technical, personnel or
financial information of Employer, whether or not the Executive’s work product,
is written, graphic, oral or other tangible or intangible forms, including but
not limited to specifications, samples, records, data, computer programs,
drawings, diagrams, models, consumer names, ID’s or e-mail addresses, business
or marketing plans, studies, analyses, projections and reports, communications
by or to attorneys (including attorney-client privileged communications), memos
and other materials prepared by attorneys or under their direction (including
attorney work product), and software systems and processes that are not readily
available to the public, even if it is not specifically marked as a trade secret
or confidential, unless Employer advises the Executive otherwise in writing or
unless the information has been shared by Employer with entities not bound by
non-disclosure agreements.  In consideration of the compensation and benefits to
be paid or provided to the Executive by the Employer under this Agreement, the
Executive agrees not to directly or indirectly use or disclose to anyone, either
during the Employment Period or after the termination of this Agreement, except
in the performance of his duties of his employment with Employer or with
Employer’s prior written consent, any Confidential Information of
Employer.  This non-disclosure covenant does not apply to information that is
disclosed or becomes public through another source that is not bound by a
confidentiality agreement with Employer; which Executive is required to disclose
pursuant to court order, subpoena or applicable law (provided that Executive
will use reasonable efforts to provide Employer with prompt notice of any such
requests or requirement so that Employer may seek an appropriate protective
order); or which is disclosed in any proceeding to enforce or interpret this
Agreement.  The Executive agrees that in the event of the termination of the
Executive’s employment for any reason, the Executive will deliver to Employer,
upon request, all property belonging to Employer, including all documents and
materials of any nature pertaining to the Executive’s work with Employer and
will not take with him any documents or materials of any description, or any
reproduction thereof of any description, containing or pertaining to any
Confidential Information.
 
 
9.2
WORK MADE FOR HIRE

 
Executive recognizes and understands that Executive’s duties at the Employer may
include the preparation of materials, including without limitation written or
graphic materials, and that any such materials conceived or written by Executive
shall be done as “work made for hire” as defined and used in the Copyright Act
of 1976, 17 U.S.C. §§ 1 et seq.  In the event of publication of such materials,
Executive understands that since the work is a “work made for hire”, the
Employer will solely retain and own all rights in said materials, including
right of copyright.
 
 
 
9.3
DISCLOSURE OF WORKS AND INVENTIONS/ASSIGNMENT OF PATENTS

 
In consideration of the promises set forth herein, Executive agrees to disclose
promptly to the Employer, or to such person whom the Employer may expressly
designate for this specific purpose (its “Designee”), any and all works,
inventions, discoveries and improvements authored, conceived or made by
Executive during the period of employment and related to the business or
activities of the Employer, and Executive hereby assigns and agrees to assign
all of Executive’s interest in the foregoing to the Employer or to its
Designee.  Executive agrees that, whenever he is requested to do so by the
Employer, Executive shall execute any and all applications, assignments or other
instruments which the Employer shall deem necessary to apply for and obtain
Letters Patent or Copyrights of the United States or any foreign country or to
otherwise protect the Employer’s interest therein.  Such obligations shall
continue beyond the termination or nonrenewal of Executive’s employment with
respect to any works, inventions, discoveries and/or improvements that are
authored, conceived of, or made by Executive during the period of Executive’s
employment, and shall be binding upon Executive’s successors, assigns,
executors, heirs, administrators or other legal representatives.
 

9

 

 

 
 
10.
NON-COMPETITION AND NON-SOLICITATION MATTERS

 
 
10.1
NON-COMPETITION

 
During the term of this Agreement the Executive agrees that he shall not work
for or be interested in any business within 200 miles of any facility owned by
the Company which acts as an independent marijuana testing lab during his Term
of employment or for twelve (12) months following Executive’s termination (the
“Non-Compete Period”). For the purposes of this Agreement, the term “work for or
be interested in any business” means that the Executive is a stockholder,
director, officer, employee, partner or individual proprietor, with that
business, but not if his interest is limited solely to the passive ownership of
five percent (5%) or less of any class of the equity or debt securities of a
corporation whose shares are listed for trading on a national securities
exchange or traded in the over-the-counter market. In the event that any part of
this Section 9 is adjudged invalid or unenforceable by any court of record,
board of arbitration or judicial or quasi-judicial entity having jurisdiction
thereof by reason of length of time, geographical coverage, activities covered,
or for any other reason, then the invalid or unenforceable provisions of this
covenant shall be deemed reformed and amended to the maximum extent permissible
under applicable law and shall be enforced and enforceable as so amended in
accordance with the intention of the parties as expressed herein.
 
 
10.2
NON-SOLICITATION

 
During the Non-Compete Period, the Executive also agrees that he will not
directly or indirectly: (i) solicit the trade of, or trade with, any past,
present or prospective customer of the Employer for any business purpose that
directly competes with the business of Employer or a subsidiary or affiliate of
Employer; or (ii) solicit or induce, or attempt to solicit or induce, any
employee of Employer to leave Employer for any reason whatsoever, or assist or
participate in the hiring of any employee of Employer to work for another
entity.
 
11.           REPRESENTATIONS OF EXECUTIVE
 
As a material inducement to Employer to execute this Agreement and consummate
the transactions contemplated thereby, the Executive hereby makes the following
representations to Employer, each of which are true and correct in all material
respects as of the date hereof.
 

10

 

 

 
 
11.1
QUESTIONNAIRE

 
 On or before the date hereof Executive has completed and returned to Employer a
Directors and Officers Questionnaire (the “Questionnaire”) which is true and
correct in all material respects.
 
 
11.2
NO PRIOR AGREEMENTS

 
Executive represents and warrants that Executive is not a party to or otherwise
subject to or bound by the terms of any contract, agreement or understanding
which in any manner would limit or otherwise affect Executive’s ability to
perform her obligations hereunder, including without limitation any contract,
agreement or understanding containing terms and provisions similar in any manner
to those contained in Sections 9 and 10 of this Agreement.  Executive further
represents and warrants that his employment with the Employer will not under any
circumstances require him to disclose or use any confidential information
belonging to prior Employers or other persons or entities, or to engage in any
conduct which may potentially interfere with the contractual, statutory or
common-law rights of such other Employers, persons or entities.  In the event
that Executive knows or learns of any facts whatsoever which suggest that such
interference might arguably occur as the result of any proposed actions by
either Executive or the Employer, Executive expressly promises that he will
immediately bring such facts to the Employer’s attention.
 
 
11.3
REVIEW BY COUNSEL

 
 Executive expressly acknowledges and represents that Executive has been given a
full and fair opportunity to review this Agreement with an attorney of
Executive’s choice, and that Executive has satisfied himself, with or without
consulting with counsel, that the terms and provisions of this Agreement,
specifically including, but not limited to, the restrictive covenant and related
provisions of Section 10 hereof, are reasonable and enforceable.
 
 
11.4
NO CONFLICTS OF INTEREST

 
 Executive covenants that, as of the date hereof, he is not involved in any
venture or activity that could compete with Employer or which could potentially
interfere with his ability to perform under this Agreement.  During the Term, he
will disclose to the Employer, in writing, any and all interests he may have,
whether for profit or compensation or not, in any venture or activity which
could potentially interfere with his ability to perform under this Agreement or
create a conflict of interest for him with the Employer, other than McPherson,
CPA, PLLC, which is a public accounting firm owned and operated by the employee
and which has been previously disclosed to the employer.  For purposes of this
Section 11.4 only, “conflict of interest” shall mean ownership of greater than
one percent (1%) of, or $25,000 worth of equity in, another company which
conducts business similar to that undertaken by the Employer.
 

11

 

 

 
 
11.5
EXECUTIVE’S ABILITY
     

 Executive represents that Executive’s experience and capabilities, and the
limited provisions of Section 10, are such that he will not be prevented from
earning his livelihood in businesses similar to that of Employer.  Executive
acknowledges that there are a significant number of businesses for which his
qualifications and experience would render him qualified for employment that do
not constitute a competing businesses such that his ability to become employed
after the termination or nonrenewal of this Agreement would not be impaired.
 
 
12.
CHANGE OF CONTROL

 
In the event of a change of control, all unvested shares and/or options will
vest immediately.
 
13.           GENERAL PROVISIONS
 
13.1         INJUNCTIVE RELIEF AND ADDITIONAL REMEDY
 
The Executive acknowledges that the injury that would be suffered by the
Employer as a result of a breach of the provisions of any provision of Sections
9 and 10 of this Agreement would be irreparable and that an award of monetary
damages to the Employer for such a breach would be an inadequate
remedy.  Consequently Employer will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce any provisions of
Sections 9 and 10 of this Agreement.
 
13.2         WAIVER
 
The rights and remedies of the parties to this Agreement are cumulative and not
alternative.  Neither the failure nor any delay by either party in exercising
any right, power, or privilege under this Agreement will operate as a waiver of
such right, power, or privilege, and no single or partial exercise of any such
right, power, or privilege will preclude any other or further exercise of such
right, power, or privilege or the exercise of any other right, power, or
privilege.
 
13.3         INTENTIONALLY OMITTED.
 
13.4         EMPLOYER VIOLATION NOT A DEFENSE
 
In an action by the Employer to enforce paragraphs 9 or 10 of this Agreement,
any claims asserted by Executive against the Employer shall not constitute a
defense to the Employer’s action.
 

12

 

 

 
13.5         INDEMNIFICATION
 
Employer shall indemnify and defend Executive and his heirs, executors and
administrators against any costs or expense (including reasonable attorneys’
fees and amounts paid in settlement, if such settlement is approved by the
Employer), fine, penalty, judgment and liability reasonable incurred by or
imposed upon Executive in connection with any action, suit or proceeding, civil
or criminal, to which Executive may be made a party or with which Executive
shall be threatened, by reason of Executive’s being or having been an officer or
director, unless with respect to such matter Executive shall have been
adjudicated in any proceeding not to have acted in good faith or in the
reasonable belief that the action was in the best interests of the Employer, or
unless such indemnification is precluded by law, public policy.
 
13.6          NOTICES
 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand, (b) sent by facsimile (with written confirmation of receipt), provided
that a copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

        If to Employer: 
CannLabs, Inc.
3888 E. Mexico Ave., Suite B50
Denver, CO 80210
Telephone No.:   303.309.0105
Facsimile No.:
Attn:  President
        If to Executive: 
Scott A. McPherson



 
13.7         ENTIRE AGREEMENT; AMENDMENTS
 
This Agreement and the documents referenced herein, contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof. This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.
 
13.8         GOVERNING LAW
 
This Agreement will be governed by the laws of the State of Nevada without
regard to conflicts of laws principles.
 

13

 

 

 
13.9           ARBITRATION, OTHER DISPUTES.
 
In the event of any dispute or controversy arising under or in connection with
this Agreement, the parties shall first promptly try in good faith to settle
such dispute or controversy by mediation under the applicable rules of the
American Arbitration Association before resorting to arbitration.  In the event
such dispute or controversy remains unresolved in whole or in part for a period
of thirty (30) days after it arises, the parties will settle any remaining
dispute or controversy exclusively by arbitration in Las Vegas, Nevada in
accordance with the commercial arbitration rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  All administration fees and arbitration fees
shall be paid solely by Employer.  Notwithstanding the above, Employer shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of section 9 or 10
hereof.  The prevailing party shall be awarded attorneys’ fees in any dispute or
controversy arising under or in connection with this Agreement.
 
13.10       ASSIGNABILITY, BINDING NATURE
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and
assigns.  No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law.
 
13.11       SURVIVAL
 
The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.
 
13.12       SECTION HEADINGS, CONSTRUCTION
 
The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified.  All words used in this Agreement will be construed
to be of such gender or number as the circumstances require.  Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
 
13.13       SEVERABILITY
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 

14

 

 

 
13.14       COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  This
Agreement (and all other agreements, documents, instruments and certificates
executed and/or delivered in connection herewith) may be executed by facsimile
signatures, each of which shall be deemed an original copy of this Agreement (or
other such agreement, document, instrument and certificate).
 
IMPORTANT NOTICE:  THIS AGREEMENT RESTRICTS EXECUTIVE’S RIGHTS TO OBTAIN OTHER
EMPLOYMENT FOLLOWING HER EMPLOYMENT WITH THE EMPLOYER.  BY SIGNING IT, EXECUTIVE
ACKNOWLEDGES THIS FACT, AND FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE
EMPLOYER TO READ THE AGREEMENT CAREFULLY, AND/OR TO CONSULT WITH COUNSEL OF HER
CHOICE CONCERNING THE LEGAL EFFECTS OF SIGNING THE AGREEMENT, PRIOR TO SIGNING
IT.
 

15

 

 

 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

         
WITNESS:
 
EMPLOYER:
              CANNLABS, INC.           Signature      
 
 
By:
/s/ Mark Mirken   Print Name     Authorized Executive Officer            
Address                  
Address
            EMPLOYEE:               /s/ Scott McPherson      
Scott A. McPherson
 

 

16

 

 